           Case 4:19-cv-00857-KGB Document 13 Filed 01/27/21 Page 1 of 1




                          THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

LEAH DONAHOU                                                                        PLAINTIFF

v.                                 Case No. 4:19-cv-00857-KGB

ANDREW M. SAUL, COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION 1                                                  DEFENDANT

                                              ORDER

         Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere on August 14, 2020 (Dkt. No. 12). In her Recommended Disposition, Judge

Deere recommends that the decision of Andrew M. Saul, the Commissioner of the Social Security

Administration (“the Commissioner”), be reversed and the case remanded with instructions for

further review. No objections have been filed, and the deadline for filing objections has since

passed. See 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(2). After careful consideration, the

Court adopts the Recommended Disposition in its entirety as this Court’s findings of fact and

conclusions of law (Dkt. No. 12). The Court vacates the Commissioner’s final decision finding

that plaintiff Leah Donahou is not disabled within the meaning of the Social Security Act, and the

case is remanded pursuant to sentence four of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501

U.S. 89 (1991), for further proceedings.

         It is so ordered this 27th day of January, 2021.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge



     1
     Andrew M. Saul was confirmed as the Commissioner of the Social Security Administration
on June 6, 2019. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul is
automatically substituted as a party.
